Citation Nr: 1047970	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right upper extremity 
radiculopathy, claimed as a right shoulder disability.

2.  Entitlement to service connection for cervical spine 
osteoarthritis, claimed as a neck disability.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2007 rating decision in which the RO, inter alia, 
denied service connection for right upper extremity radiculopathy 
and cervical spine osteoarthritis.  In November 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in May 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2009.

For reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.

As a final preliminary matter, the Board notes that in a March 
2009 letter to the RO, the Veteran raised the issue of service 
connection for a disability related to asbestos exposure.  It 
does not appear that this claim has yet been addressed by the RO.  
As such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  



REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).

In his June 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board at the RO (i.e., a Travel 
Board hearing).  The hearing was scheduled in May 2010; however, 
the Veteran failed to report to the scheduled hearing.

In April and May 2010, the RO sent letters to the Veteran 
notifying him of the time and place of the Travel Board hearing 
to an address on Rena Mae Lane.  Both letters were returned by 
the United States Postal Service and stamped as "not deliverable 
as addressed".  The Board notes that there is another address 
for the Veteran of record, on Oak Drive; however, it does not 
appear that the RO attempted to contact the Veteran at this 
address regarding his Travel Board hearing.  

Thus, in this case, it does not appear that the Veteran received 
notice of the scheduled Travel Board hearing.  Under these 
circumstances, the Board finds that a remand is necessary to 
establish the proper current mailing address for the Veteran (if 
possible), and to afford him another opportunity to appear for 
his requested Travel Board hearing.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should undertake appropriate 
action to attempt to verify the Veteran's 
current mailing address, to include 
contacting him at the above-noted addresses.  
The RO should document in the claims file all 
requests and responses in this regard.

2.  The RO should notify the Veteran of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2010), by 
contacting the Veteran at the appropriate 
address(es).

If the RO confirms the Veteran's correct, 
current address, the RO should send his 
hearing notice to that address.  If the RO 
does not confirm a correct, current address 
for the Veteran, the RO should send the 
hearing notification to both recent addresses 
of record, noted above.

After the hearing, the claims file should be 
returned to the Board pursuant to current 
appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


